COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  MARCUS LAKEITH HARRIS,                         §              No. 08-21-00070-CR

                       Appellant,                §                Appeal from the

  v.                                             §               183rd District Court

  THE STATE OF TEXAS,                            §            of Harris County, Texas

                       State.                    §              (TC# 159318601010)

                                                 §
                                           ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until December 7, 2021. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Diogu Kalu Diogu and the Hon. Tanika J. Solomon,

the Appellant’s attorneys, prepare the Appellant’s brief and forward the same to this Court on or

before December 7, 2021.

       IT IS SO ORDERED this 8th day of November, 2021.

                                            PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.